DETAILED ACTION
Applicant’s response, filed 14 July 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the claimed invention is 02 Feb. 2017.

Status of Claims
Claims 8-10, 12, and 20 are cancelled.
Claims 1-7, 11, 13-19, and 21-24 are pending.
Claims 1-7, 11, 13-19, and 21-24 are rejected.

Claim Interpretation
Claims 1, 14, and 23 recite “…(iv) after performing acts (i), (ii), and (iii), generating local alignment results by aligning an area in the data sequence between a k-mer corresponding to the current seed and a k-mer corresponding to the next seed only to a portion of the alignment candidate region between the current seed and the next seed…”. Accordingly claim 1, 14, and 23 require that the area in the data sequence between a k-mer corresponding to the seed and a k-mer corresponding to the next seed is only aligned to a portion of the alignment candidate region between the current seed and the next seed. However, under the broadest reasonable interpretation of the claim, the local alignment results can also include aligned areas in the data sequence outside the region between k-mers corresponding to the current and next seed in the data sequence to other portions (i.e. not between the current and next seed) of the alignment candidate region. For example, for a current seed and a next seed to the right of the current seed, the local alignment results can include an aligned area to the left of the current seed in addition to the aligned area between the current seed and next seed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 6, and claims dependent therefrom, are indefinite for recitation of “The method of claim 1, further comprising scoring the alignment segment for the particular candidate region”. Claim 1, from which claim 6 depends recites “…generating one or more alignment segments by, for each particular alignment candidate region of the one or more alignment candidate regions:…generating an alignment segment for the particular alignment candidate…”. Therefore, claim 1 involves generating an alignment segment for each alignment candidate region of the one or more alignment candidate regions. As such, it is unclear if “the alignment segment for the particular candidate region” recited in claim 6 is intended to refer a single alignment segment of a particular candidate region or each of the one or more alignment segments of the one or more alignment candidate regions. If Applicant intends for claim 6 to refer to a single alignment segment of a particular alignment candidate region, it is further unclear which alignment segment and alignment candidate region claim 6 is intended to refer to. As such, the metes and bounds of the claims are unclear. Claim 7, which depends from claim 6 recites, also recites “…wherein scoring the alignment segment for the particular alignment candidate region comprises…” and therefore is indefinite for the same reasons discussed above for claim 6.  For purpose of examination, claim 6 is interpreted to mean each alignment segment of the one or more alignment segments is scored.  Similarly, claim 7 is interpreted to mean “…wherein, for each alignment segment of the one or more alignment segments, scoring the alignment segment for the particular alignment candidate region comprises…”.
Claim 19 is indefinite for recitation of “The system of claim 14…to further perform scoring of the alignment segment for the particular alignment candidate region by calculating an edit distance between the alignment segment for the particular alignment candidate region…”. Claim 14, from which claim 19 depends, recites “…generating one or more alignment segments by, for each particular alignment candidate region…(v) generating an alignment segment for the particular alignment candidate region…”. As discussed above for claims 6-7, it is unclear if “the alignment segment for the particular candidate region” recited in claim 19 is intended to refer a single alignment segment of a particular candidate region or each of the one or more alignment segments of the one or more alignment candidate regions of claim 14. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 19 is interpreted to mean “…to further perform scoring, for each alignment segment of the one or more alignment segments,  by calculating an edit distance between the alignment segment…”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment.
Claim 11 recites “The method of claim 1, wherein the data sequence comprises nucleotide/nucleic acid sequences”. Claim 1, from which claim 11 depends, recites “A method of aligning a data sequence to a reference genome represented as a sequence variation graph (SVG), the method comprising:…each of the one or more alignment candidate regions representing a subset of the SVG, wherein the seeds correspond to portions of the one or more alignment candidate regions that match with portions of the data sequence…”. Accordingly, claim 1 involves aligning a data sequence to an SVG of reference genome, which necessarily comprises nucleotides/nucleic acids, and identifying seeds that represent matching portions of the one or more candidate regions of the SVG (i.e. nucleotides) and portions of the data sequence…”. Therefore, the data sequence of claim 1 necessarily comprises nucleotide/nucleic acid sequences given it comprises matching portions to a reference genome. As such, claim 11 fails to further limit the subject matter of claim 1, from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
The rejection of claim 9 under 35 U.S.C. 101 in the Office action mailed 28 Jan. 2022 has been withdrawn in view of the cancellation of this claim received 14 July 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11, 13-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 14, and 23 being representative) is directed to a method, system, and product for aligning a data sequence to a reference genome. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 14,and 23 recite the following steps which fall under the mental processes groupings of abstract ideas:
generating one or more alignment segments by, for each particular alignment candidate region of the one or more alignment candidate regions:
(i) determining a current seed from among the seeds based on the location identifiers;
(ii) traversing one or more data paths of the SVG outgoing from the current seed to identify one or more potential next seeds relative to the current seed;
(iii) selecting a next seed from among the one or more potential next seeds,
(iv) after performing acts (i), (ii), and (iii), generating/generate local alignment results by aligning an area in the data sequence between a k-mer corresponding to the current seed and a k-mer corresponding to the next seed to a portion of the alignment candidate region located between the current and the next seed; 
(v) generating an alignment segment for the particular alignment candidate region at least in part by concatenating the current seed, the local alignment results, and the next seed; and
selecting, from among the one or more alignment segments, and alignment of the data sequence to the reference genome.
Claim 23 further recites the following steps which fall under the mental processes groupings of abstract ideas:
(vi) determining a new current seed from among the seeds based on the ordered seeding information;
(vii) traversing one or more data paths of the SVG outgoing from the new current seed to identify one or more new potential next seeds relative to the new current seed; 
(viii) selecting a new next seed from among the one or more new potential next seeds;
(ix) after performing acts (vi), (vii), and (viii), generating new local alignment results by aligning a second area in the data sequence between a k-mer corresponding to the new current seed and a k-mer corresponding to the new next seed to a  new portion of the alignment candidate region located between the new current seed and the new next seed; and
(x) generating a new alignment segment for the particular alignment candidate region at least in part by concatenating the new current seed, the new local alignment results, and the new next seed; and
The identified claim limitations falls into the groups of abstract ideas of mental processes for the following reasons. In this case, generating one or more alignment segments by, for each of the alignment candidate regions: determining a current seed, traversing data paths, selecting a next seed and generating local alignment results, generating an alignment result by concatenating the current and next seed and local alignment results, and selecting an alignment from the one or more alignment segments fall under the mental process grouping of abstract ideas. Determining a current seed based on location identifiers, and then traversing data paths after the current seed to find next seeds in the SVG involve the mere analysis of ordered information to select a current seed, and then following a graph to determine seeds connected to the selected current seed, each of which can be practically performed in the mind or with pen and paper. Furthermore, applying a local alignment procedure to the sequence data in a portion of the alignment candidate region (e.g. a reference) to generate alignment results involves the comparison of query data to a reference sequence, which is similar to the claims in University of Utah Research Foundation v. Ambry Genetics of "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014). Furthermore, concatenating sequences together (e.g. the current seed, next seed, and local alignment results) involves merging data, which can be practically performed in the mind. Steps (vi)-(x) in claim 23 involves repeating the above steps for a new current seed and a new next seed, which can be practically performed in the mind for the same reasons discussed above for steps (i)-(v). Last, selecting an alignment of the data sequence to the reference genome from the one or more alignment segments involves analyzing the one or more alignment segments to determine a best alignment, which can be practically performed in the mind. That is, other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process.
Dependent claims 2-7, 13, 15-19, 21-22, and 24 further recite an abstract idea. Claims 2 and 15 further recite the mental process of selecting the next seed in accordance with one or more priority rules. Claims 3 and 16 further recite the mental process of selecting the next-in-order unprocessed seed with the highest priority based on the one or more priority rules. Claims 4 and 17 further recite the mental process of analysis of the priority rules to take into account the estimated probability of a seed being correctly placed in the SVG and the length of the seed. Claims 5 and 18 further recite the mental process of excluding seeds from consideration when the seeds have a shorter length than a length threshold and/or have an ambiguous placement determined based on the estimated probability of being correctly placed in the SVG. Claims 6 and 19 further recite the mental process of scoring the alignment segment for the particular alignment candidate region. Claim 7 further recites the mental process and mathematical concept of calculating an edit distance between the alignment segment and the corresponding portions of the alignment candidate region. Claim 13 further recites the mental process of, for each particular alignment candidate region, determining whether the ordered seeding information corresponds to the 5’-3’ direction. Claim 24 further recites the mental process and mathematical concept of generating local alignment results for multiple data paths of the SVG between the current seed and the next seed and the mental process of selecting a local alignment for one of the multiple data paths as the local alignment results.  Therefore, claims 1-7, 11, 13-19, and 21-24 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-7, 11, 13, 15-19, and 24 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 14, and 23 include:
identifying, using a global search algorithm, one or more alignment candidate regions and corresponding ordered seeding information for seeds in each of the one or more alignment candidate regions, each of the alignment candidate regions representing a subset of the SVG identified based on a query data sequence, wherein the seeds correspond to portions of the one or more alignment candidate regions that match with portions of the data sequence, and wherein the ordered seeding information includes identifiers indicating locations of the seeds within one or more alignment candidate regions;
a processor; and
a non-transitory computer-readable storage medium.
Processors and non-transitory computer-readable storage medium are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Furthermore, identifying, using a global search algorithm, alignment candidate regions and ordered seeding information only serves to collect data for use by the abstract idea (i.e. collecting regions in which to perform the local alignment), which amount to insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the recited judicial exception into a practical application.
Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-7, 11, 13-19, and 21-24 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-7, 11, 13, 15-19, and 24 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 14, and 23 include:
identifying, using a global search algorithm, one or more alignment candidate regions and corresponding ordered seeding information for seeds in each of the one or more alignment candidate regions, each of the alignment candidate regions representing a subset of the SVG identified based on a query data sequence, wherein the seeds correspond to portions of the one or more alignment candidate regions that match with portions of the data sequence, and wherein the ordered seeding information includes identifiers indicating locations of the seeds within one or more alignment candidate regions;
a processor; and
a non-transitory computer-readable storage medium.
Processors and non-transitory computer-readable storage medium are conventional computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  
Furthermore, the additional element of identifying, using a global search algorithm, alignment candidate regions representing a subset of the sequence variation graph and ordered seeding information including location identifiers within the candidate regions is well understood, routine, and conventional. This position is supported by Novak et al. (Genome Graphs, 2017, bioRxiv, pg. 1-26; Pub. Date: 18 Jan. 2017; newly cited), Choi et al. (HIA: a genome mapper using hybrid index-based sequence alignment, 2015, Algorithms Mol Biol, 10:30, pg. 1-9; newly cited),  and Ahmed et al. (A Comparison of Seed-and-Extend Techniques In Modern DNA Read Alignment Algorithms, 2016, BIBM, pg. 1421-1428; previously cited). Novak et al. reviews the use of genome graphs in sequence alignment (Abstract), and discloses that the use of graphs in biological sequence analysis has a long history in sequence alignment (pg. 2, para. 2), including several studies that have previously used graph genomes for alignment (pg. 2, para. 2; Table 2). Choi et al. discloses that many alignment tools have been developed, including several alignment programs that utilize a seed-and-extend strategy, which proceeds by searching for candidate alignment regions in a reference genome (pg. 1, col. 1, para. 1 to col. 2, para. 2). Last, Ahmed et al. overviews modern DNA read alignment algorithms, and discloses that most modern DNA read aligners tackle alignment using the seed-and-extend approach (pg. 1421, col. 2, para. 1), which includes finding seeds and computing the seeds starting positions in the reference genome (i.e. alignment candidate regions with ordered seeding information), and discloses several  seed-and-extend algorithms (pg. 1423, col. 1, para. 4, e.g. Seed Computation; Figure 1). Accordingly, the additional element of using a global search algorithm for identifying alignment candidate regions representing a subset of a reference graph and ordered seeding information is well-understood, routine, and conventional.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 14 July 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that each of claims 1, 14, and 23 is directed to an improvement to existing computer technology for aligning a data sequence to a reference genome represented by an SVG because the inventors recognize that the computational complexity of alignment techniques can be reduced through a particular manner of identifying seeds in an alignment candidate region and generating local alignment results for portions between a current and next seed (Applicant’s remarks at pg. 13, para. 4 to pg. 14, para. 1). Applicant  further remarks that the instant claims recite the improvement to existing computer technology for aligning a data sequence to a reference genome represented by an SVG because the claims recite a specific approach to doing so, directed to the claimed process and that the present application explains at pg. 7, lines 5-11 of the Specification that assisted local alignment reduces the amount of data to align by applying local alignment techniques only to those selected areas between matching blocks, and not to the matching blocks themselves, and on pg. 3 that because areas between seeds are smaller than the size of the read, alignment using assisted local alignment reduces computational complexity when compared to unassisted alignment (e.g. alignment of whole reads, or alignment of matching blocks) (Applicant’s remarks at pg. 14, para. 2), and thus the specification provides sufficient details for one of ordinary skill in the art to recognize that the present claims improve conventional techniques for alignment of a data sequence to a reference genome (Applicant’s remarks at pg. 14, para. 2 to pg. 15, para. 1).
This argument is not persuasive because it is not commensurate with the scope of the claims. The claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). See MPEP 2106.05(a). The cited portions of Applicant’s specification disclose that the computational complexity of aligning a read to a reference genome is reduced by using an assisted local alignment which only aligning data found between matching blocks, rather than including the matching blocks, thus reducing the amount of data to be aligned. However, as discussed in claim interpretation, the claims do not require that the local alignment results are generated only between the current and next seed (i.e. between the matching blocks). Furthermore, the claims recite “…generating one or more alignment segments by, for each particular alignment candidate region of the one or more alignment candidate regions:….generating an alignment segment for the particular alignment candidate region….; and selecting, from among the one or more alignment segments, an alignment of the data sequence to the reference genome”. Accordingly, the claims involve selecting any alignment segment as the alignment of the data sequence to the reference genome, which could include the poorest aligned segment of the one or more alignment segments. That is the claims do not specify how the alignment segments produced by the local alignment procedure are used to improve the global alignment of the data sequence to the reference genome (e.g. is the best aligned segment selected?), such that the alleged improvement in aligning a sequence to a reference genome is reflected in the claims. Therefore, the claims do not reflect the alleged improvement. 

Applicant remarks that the MPEP makes clear that Prong 2, step 2A, does not require that the improvement to the functioning of a computer or other technology be unconventional or distinguish over the prior art, and thus any consideration of Li should be excluded from the eligibility analysis (Applicant’s remarks at pg. 15, para. 2-3).
This argument is not persuasive for the same reasons discussed above. That is, the alleged improvement is not reflected in the claims.

Applicant remarks that for these reasons, the dependent claims in addition to independent claims 1, 14, and 23 are patent eligible (Applicant’s remarks at pg. 15, para. 4).
This argument is not persuasive for the same reasons discussed above.

Claim Rejections - 35 USC § 103
The rejection of claims 9 under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (A Comparison of Seed-and-Extend Techniques In Modern DNA Read Alignment Algorithms, 2016, BIBM, pg. 1421-1428; previously cited) in view of Liu et al. (deBGA: read alignment with de Bruijn graph-based seed and extension, 2016, Bioinformatics, 32(21), pg. 3224-3232; previously cited) in the Office action mailed 28 Jan. 2022 has been withdrawn in view of the cancellation of this claim received 14 July 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11, 13-16, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (A Comparison of Seed-and-Extend Techniques In Modern DNA Read Alignment Algorithms, 2016, BIBM, pg. 1421-1428; previously cited) in view of Liu et al. (deBGA: read alignment with de Bruijn graph-based seed and extension, 2016, Bioinformatics, 32(21), pg. 3224-3232; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 1, 14, and 23 Ahmed et al. shows a method for aligning sequence reads to a reference genome (Abstract) comprising the following steps:
Ahmed et al. shows computing (i.e. identifying) seeds between a read and a reference genome by finding the seed sequence and its starting position at one or more places in the genome (i.e. ordered seeding information for seeds in one or more alignment candidate regions) (pg. 1422, col. 2, para. 3; pg. 1423, col. 1, para. 4) , wherein the seeds correspond to exact matches between the read and reference (i.e. a portion of the alignment candidate region that matches with a portion of the data sequence) (pg. 1422, col. 2, para. 5 to pg. 1423, col. 1, para. 1). Ahmed et al. further shows the seeds include their starting position in the reference genome (i.e. location identifiers indicating locations of the seeds within the alignment candidate region) (pg. 1423, col. 1, para. 4).
Ahmed et al. shows, for an alignment candidate region, chaining the seeds that lie nearby on the reference genome (pg. 1426, col. 1, para. 2), which shows determining a current seed based on its location, traversing a data path in the alignment candidate region outgoing from the current seed to identify potential next seeds (e.g. the seeds chained to the current seed).
Ahmed et al. shows selecting a next seed from the potential next seeds in the chain (pg. 1426, col. 1, para. 3, e.g. the longest seed is chosen). 
Ahmed et al. shows, after creating the chain and selecting the longest seed in the chain (i.e. after performing steps (i)-(iii)), performing local alignment to extend the next seed in the chain (pg. 1426, col. 1, para. 3; Fig. 1). Ahmed et al. further discloses performing local alignment to extend the next sequence comprises performing a local alignment between read bases of the data sequence on the left or right side of the seed with reference bases on the left or right side of the seed, respectively, which is necessarily an area between the current seed and the next seed (Fig. 1, e.g. area to the right of the left/current seed is between the left/current seed and the right/next seed; pg. 1424, col. 2, para. 4). Given the seed extension involves extending the seed on both sides, this necessarily shows the local alignment of the data sequence to the reference is in an area between the current seed and the next seed (e.g. the extension of any seed generates alignments results in an area between itself and neighboring seeds on either side). Furthermore, Ahmed et al. discloses the seeds are fixed length seeds, or substring of the read all having the same length (i.e. k-mers) (pg. 1422, col. 2, para. 4), such that the current and next-seeds each correspond to a k-mer in the data sequence.  It is noted that while Ahmed et al. discloses extension (i.e. the local alignment) of the next seed (e.g. the longest seed in the chain) may overlap with an adjacent seed, this adjacent seed is not an area in the data sequence between a current seed and the next seed (i.e. it is a seed itself and thus is not an area between seeds), and the claims do not prohibit that the alignment results include an area in the data sequence corresponding to a seed, as discussed above in claim interpretation. 
Ahmed et al. shows producing the alignment involves extending the next seed starting at the left and right sides of the seed (Fig. 1; pg. 1424, col. 2, para. 4 to pg. 1425, col. 1, para. 1), such that extending the next seed, and generating the alignment for that chain involves concatenating the current seed, the local alignment results for the next seed (e.g. the portion between the current and next seed), and then the next seed.
Further regarding claims 1 and 14, Ahmed et al. further shows the method is performed by a processor (pg. 1426, col. 1, para. 6).
Further regarding claim 23, Ahmed et al. does not explicitly show each of the steps is carried out by a non-transitory computer-readable storage medium with instructions for performing the method. However, as discussed above, Ahmed et al. shows the method is performed by a processor (pg. 1426, col. 1, para. 6), which necessarily requires a suitably programmed computer with a non-transitory computer readable medium (e.g. memory) with instructions for performing the method. Furthermore, the courts have found broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claims 2 and 15, Ahmed et al. shows selecting a next seed from the seeds is based on their length (i.e. based on a priority rule) (pg. 1426, col. 1, para. 3).
Regarding claims 3 and 16, Ahmed et al. shows the selecting the next seed as the longest seed based on the length of the seeds (i.e. has the highest priority based on the priority rules).
Regarding claim 9, Ahmed et al. shows determining the seed locations (i.e. alignment candidate regions) and ordered seeding information based on comparing the reads to a reference genome (i.e. using a global search algorithm) (pg. 1423, col. 1, para. 4-5; pg. 1426, col. 1, para. 1).
Regarding claim 11, Ahmed et al. shows the data sequence is a DNA sequence (Abstract; Figure 1).
Regarding claims 21 and 23, Ahmed et al. shows chaining the seeds includes chaining together seeds that lie nearby on the reference sequence (i.e. based on the ordered seeding information) (pg. 1426, col. 1, para. 2), such that the 3rd seed in the chain corresponds to a second current seed and the sequence is traversed to identify a second next seed (e.g. the 4th seed in the chain). Ahmed et al. further discloses the step of performing local alignment to extend a seed in the chain is iterative, and continues for each seed in the chain (pg. 1426, col. 2, para. 3), which shows generating second local alignment results by applying a local alignment procedure to a portion of the alignment candidate region between the second current seed and the second next seed. As discussed above for the first current and next seeds, Ahmed et al. further shows producing the alignment comprises performing local alignment to extend a next seed by performing a local alignment between read bases of the data sequence on the left or right side of the seed with reference bases on the left or right side of the seed, respectively, which is necessarily an area between the new current seed and the new next seed (Fig. 1, e.g. area to the right of the left/current seed is between the left/current seed and the right/next seed; pg. 1424, col. 2, para. 4), such that extending the second next seed, and generating the alignment for that chain (i.e. the particular alignment candidate region) involves concatenating the current seed, the local alignment results for the second current seed (e.g. the portion between the current and next seed), and then the second next seed.
Regarding claim 22, Ahmed et al. shows the seeds correspond to maximal exact matches (MEMs), which are exact matches to a string in the reference genome (pg. 1422, col. 2, para. 5 to pg. 1433, col. 1, para. 2).

Ahmed et al. does not show the following limitations:
Regarding claims 1, 14, and 23, Ahmed et al. does not show the reference sequence is represented as a sequence variation graph, such that the alignment candidate region represents a subset of the SVG. However, this limitation was known in the art, before the effective filling date of the claimed invention, as shown by Liu et al.
Regarding claims 1, 14, and 23-24, Ahmed et al. does not disclose selecting, from among the one or more alignment segments, and alignment of the data sequence to the reference genome, as recited in claims 1 and 14, or generating local alignment results for multiple data paths of the SVG between the current and the next seed; and selecting a local alignment for one of the multiple data paths as the local alignment results, as recited in claim 24. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Liu et al.
Regarding claims 1, 14, and 23-24, Liu et al. shows performing a seed and extension based alignment algorithm using a de Bruijn graph reference (Abstract; Fig. 1), as recited in claims 1 and 14. Liu et al. further shows performing local alignment for between two seeds for multiple paths in the de Bruijn graph reference (i.e. the SVG) (Fig. 1, e.g. dashed blue arrow extended/aligned on two edges of the graph between the red and blue seeds), and assigning the primary and alternative alignments of the read based on the alignment scores (e.g. the primary alignment is selected as the alignment result from the two alignment segments) (Fig. 1; pg. 3227, col. 2, para. 4), as recited in claim 24. Liu et al. further shows using a graph reference improves the alignments of reads to multiple references and the handling of repeats within a single genome without restriction on the types of variants in the graph (pg. 3225, col. 2, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference sequence of Ahmed et al. to have used a sequence variation graph (e.g. a de Bruijn graph reference), generated local alignment results for multiple data paths of the graph between two seeds, and then selected a local alignment for one of the multiple data paths as the alignment, as shown by Liu et al (Fig. 1; pg. 3227, col. 2, para. 4). One of ordinary skill in the art would have been motivated to combine the method of Ahmed et al. with the method of Liu et al. in order to improve the alignment of reads to multiple references and the handling of repeat regions within a single genome without restricting the type of variants included in the graph, as shown by Liu et al. (pg. 3225, col. 1, para. 1). This modification would have had a reasonable expectation of success because both Ahmed et al. and Liu et al. use a seed-and-extend approach for sequence alignment.

Regarding claims 6-7, Ahmed et al. does not show scoring the alignment for the particular alignment candidate region by calculating an edit distance between the alignment result and the corresponding portions of the one or more alignment candidate region. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Liu et al.
Regarding claims 6-7, Liu et al. further shows performing alignment between a read and local sequences around each clustered sequence including a seed and its surrounding sequences and generating an alignment score for each alignment (i.e. scoring the alignment segment for a particular alignment candidate region) (pg. 3227, col. 2, para. 4), and that scoring the alignment comprises calculating an edit distance of the alignment result (pg. 3226, col. 2, para. 5 to pg. 3227, col. 1, para. 2). Liu et al. further shows comparing the edit distance to a threshold determines whether a read is confidently aligned (pg. 3227, col. 1, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Ahmed et al. to have scored the alignment segment for a particular alignment candidate region by calculating an edit distance between the alignment result and the alignment candidate region, as shown by Liu et al. (pg. 3226, col. 2, para. 5 to pg. 3227, col. 1, para. 2-4). One of ordinary skill in the art would have been motivated to further combine the method of Ahmed et al. with the method of Liu et al. in order to determine whether a read is correctly aligned, as shown by Liu et al. (pg. 3227, col. 1, para. 2). This modification would have had a reasonable expectation of success because both Ahmed et al. and Liu et al. use a seed-and-extend approach for sequence alignment. 

Regarding claim 13, Ahmed et al. does not explicitly show determining whether the ordered seeding information corresponds to a 5’ to 3’ direction of the data sequence. However, as discussed above, Ahmed et al. shows computing a starting position for each seed in the reference genome (pg. 1423, col. 1, para. 4). Furthermore, the direction of the seeds is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to determining seeds, as shown by Ahmed et al. (pg. 1425, col. 2, para. 1 to pg. 1426, col. 1, para. 1). Therefore, the determined seeds shown by Ahmed et al. would perform equally as well in any subsequent alignment steps and such a modification fails to patentably distinguish over Ahmed et al. This position is supported by Ahmed et al. which discloses the reference genome can be represented in the forward direction or as the reverse complement of the forward direction (pg. 1425, col. 1, para. 4).
Therefore the invention is prima facie obvious.

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. in view of Liu et a., as applied to claims 2 and 15 above, and further in view of Liu et al. (hereinafter, Popp et al.) (CUSHAW3: Sensitive and Accurate Base-Space and Color-Space Short Read Alignment with Hybrid Seeding, 2014, Plos ONE, 9(1), pg. 1-9; previously cited). This rejection is previously recited.
Regarding claims 4 and 17, Ahmed et al. shows the one or more priority rules take into account the length of a seed (pg. 1426, col. 1, para. 3). Ahmed et al. further shows that seeds located at more than 500 positions in the reference genome are not extended (e.g. a seed is likely not correctly placed) (pg. 1426, col.1, para. 1).
Regarding claims 5 and 18, Ahmed et al. shows computing seeds based on a minimum seed length (i.e. seeds having a length shorter than a length threshold are excluded from consideration) and further shows excluding seeds located at more than 500 positions in the reference genome (i.e. seeds having an ambiguous placement) (pg. 1426, col. 1, para. 1).
Regarding claims 4 and 17, Ahmed et al. in view of Liu et al., as applied to claims 2 and 15 above, do not show at least one of the one or more priority rules take into account an estimated probability of a seed being correctly placed in the SVG. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Popp et al.
Regarding claims 4 and 17, Popp et al. shows a method for sequence alignment using a seed-and-extend strategy (Abstract) which includes generating maximal exact match seeds between a read and a reference, ranking the seed according to their local alignment scores (e.g. corresponding to a probability the seed is correctly aligned), and then performing local alignment (e.g. extension) from the highest-ranked seeds (Figure 3; pg. 7, col. 1, para. 2-4). Popp et al. further shows ranking the seeds according to local alignment scores facilitates accurate alignment (Abstract; pg. 2, col. 1, para. 2))
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, system, and product made obvious by Ahmed et al. in view of Liu et al., as applied to claims 2 and 15 above, to have used priority rules that take into account an estimated probability of a seed being correctly placed in the reference, as shown by Popp et al. (Figure 3; pg. 7, col. 1, para. 2-4). One of ordinary skill in the art would have been motivated to combine the method, system, and product made obvious by Ahmed et al. in view of Liu et al. with the method of Popp et al. in order to facilitate accurate sequence alignment (pg. 2, col. 1, para. 2). This modification would have had a reasonable expectation of success because each of Ahmed et al., Liu et al., and Popp et al. show methods for sequence alignment using a seed-and-extend strategy. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 14 July 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that independent claim 1 was amended to recite “(iv) after performing acts (i), (ii), and (iii), generating local alignment results by aligning an area in the data sequence between a k-mer corresponding to the current seed and a k-mer corresponding to the next seed only to a portion of the alignment candidate region located between the current seed and the next seed..”, and as agreed during the interview, Ahmed and Liu fail to disclose this limitation, and that the relied upon section of Ahmed describes performing extension involving extending on both sides of a current seed and thus Ahmed fails to describe at least alignment only between the current seed and the next seed (Applicant’s remarks at pg. 10, para. 4 to pg. 11, para. 4).
This argument is not persuasive. During the interview, it was agreed that the claims could be amended to require that the alignment step iv) only occurs between the current and next seed (see interview summary mailed 30 June 2022). However, as discussed above in claim interpretation, claim 1 only requires that the area in the data sequence between a k-mer corresponding to the seed and a k-mer corresponding to the next seed is only aligned to a portion of the alignment candidate region between the current seed and the next seed. However, under the broadest reasonable interpretation of the claims, the local alignment results of claims 1, 14, and 23 can include areas in the data sequence outside the region between k-mers corresponding to the current and next seed in the data sequence to other portions (i.e. not between the current and next seed) of the alignment candidate region, as discussed above in claim interpretation. Therefore, even though Ahmed et al. discloses performing local alignment on both sides of a current seed, Ahmed still discloses that the alignment of the read in the area between the current and next seed on the read is only aligned to a corresponding area between the current and next seed on the reference, as discussed in the above rejection, while other areas of the data sequence are aligned to other areas of the reference (e.g. the other side of the seed in the extension). 

Applicant remarks that independent claim 14 was amended to recite  “(iv) after performing acts (i), (ii), and (iii), generating local alignment results by aligning an area in the data sequence between a k-mer corresponding to the current seed and a k-mer corresponding to the next seed only to a portion of the alignment candidate region located between the current seed and the next seed..”, which patentably distinguishes over Ahmed and Liu for the same reasons discussed above for claim 1 (Applicant’s remarks at pg. 11, para. 5 to pg. 12, para. 1). 
This argument is not persuasive for the same reasons discussed above for claim 1.

Applicant remarks that independent claim 23 was amended to recite “ii) traversing one or more data paths of the SVG outgoing from the current seed to identify one or more potential next seeds relative to the current seed;…(vii) traversing one or more data paths of the SVG outgoing from the new current seed to identify one or more new potential next seeds relative to the new current seed….”, and that as agreed during the interview, Ahmed and Liu fail to describe the above language of claim 23 because Ahmed describes traversing a reference a single time, and fails to describe at least traversal to identify one or more potential next seeds relative to the current seed as well as traversal to identify one or more new potential next seeds relative to the new current seed, as required by claim 23 (Applicant’s remarks at pg. 12, para. 2 to pg. 13, para. 2).
This argument is not persuasive. During the interview, it was suggested that the claims be amended to require that steps (i)-(v) occur for more than a single set of current and next seeds so there is an iterative process of selecting a current and next seed and then performing alignment (see interview summary mailed 30 June 2022). However, claim 23 does not require that the traversal to identify a new current seed and a new potential next seed occurs after the alignment is generated for the first current seed and first next seed, as suggested during the interview. Therefore, While Ahmed discloses chaining the seeds together that lie nearby on the reference sequence (i.e. based on the ordered seeding information) (pg. 1426, col. 1, para. 2), such that the 3rd seed in the chain corresponds to a second current seed and the sequence is traversed to identify a second next seed (e.g. the 4th seed of the chain) during the original traversal of the reference to identify the chained seeds and prior to performing any alignment, this still discloses the above referenced limitation of claim 23, as discussed in the above rejection. If Applicant wishes to require the new current seed is determined after the alignment of step (iv), the claims can be amended to reflect this. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1672            

/OLIVIA M. WISE/Primary Examiner, Art Unit 1672